 
Exhibit 10.5 
 
INTERCREDITOR AGREEMENT  
 
THIS INTERCREDITOR AGREEMENT (the “Agreement”) is dated as of February __, 2017,
and is between “Agents” _____________, with an address of _____________________,
________, and __________, with an address of _____________________, ________,
and “Participant” or “Participants” on Schedule I attached hereto, with their
address set forth opposite their names.
 
In this Agreement, the following terms shall have the following respective
meanings:
 
“Financing Documents” means the Note Purchase Agreement, the Senior Secured
Convertible Promissory Notes, and all agreements, instruments and documents
referred to in the definition of “Financing” together with all other agreements,
instruments and documents executed and delivered in connection with the
Financing.
 
“Financing” means the secured loan or loans made by Participants to FluoroPharma
Medical, Inc., a Nevada corporation (“Borrower”), pursuant to the Senior Secured
Convertible Notes in the aggregate amount of up to $1,000,000 due February __,
2018 (the “Notes”), Security Agreement, UCC-1 Financing Statements and other
Financing Documents.
 
“Participation” means the interest of a party in the Financing.
 
“Participation Amount” means the dollar amount of the respective Note of
Borrower to each Participant.
 
“Proportionate Share” means each Participant’s percentage interest in the then
outstanding Notes.
 
“Pro Rata” means, in reference to allocation of expenses or losses or to the
application or distribution of payments or other monies received in connection
with the Financing, in the same proportion of the applicable parties’ interest
in the Financing is to the entire outstanding balance of the Financing at the
date of such allocation, application or distribution.
 
WHEREAS, Participants have made the Financing; and
 
WHEREAS, Participants desire to set forth the agreement between them with
respect to the Financing and the authorization of Agents acting on behalf of all
Participants.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Agents and Participants hereby agree as follows:
 
1. Nature and Description of Participation. No Participation shall have a
priority interest over any other Participation regardless when a Participant
becomes a party to this Agreement. Participant’s Participation has no recourse
to Agents, except to enforce the provisions of this Agreement. Participant may
not sell, assign, transfer or otherwise dispose of its Participation (or any
interest therein) except in accordance with Section 5 of this Agreement. The
Financing is secured as provided in the Financing Documents, and each
Participation includes an undivided Pro Rata interest in all collateral for the
Financing, and all rights with respect thereto on and after the date hereof.
Notwithstanding anything to the contrary contained in the Financing Documents,
Participant hereby acknowledges and agrees that the interest payable to
Participant after the date hereof on its Participation will be at the rate set
forth on Participant’s respective Note. Agents will not be entitled to payment
for their services hereunder.
 
 

 
 
2. Financing Administration. Agents shall service and administer the Financing
in their sole and absolute discretion. Agents agree to employ reasonable
commercial practices in the administration of the Financing. Participant hereby
appoints Agents as Participant’s agent for purposes of servicing and
administration. In connection with such servicing and administration, the
following provisions shall apply:
 
(a) Upon written request of Participant, Agents shall forward to Participant
copies of any other documents, instruments or certificates delivered to them in
connection with the Financing and all financial statements and other information
that they receive from Borrower;
 
(b) Borrower shall pay all interest due and all payments of principal directly
to Participant in accordance with the Notes;
 
(c) Agents will not, without the prior written consent of the holders of a
majority in outstanding principal of the Notes, (i) modify the interest rates,
maturities, or maximum amounts of the Notes; (ii) make or consent to any
release, substitution or exchange of any collateral obtained pursuant to any
Security Agreement; (iii) accelerate any of the Notes; (iv) sell, assign or
transfer any of said collateral (except upon immediate remittance to each
Participant of its Pro Rata interest therein after deducting all expenses in
connection therewith); or (v) waive any claim against the Borrower or any
guarantor, standby creditor or obligor in connection with any of the Financing.
Agents are solely authorized to file additional, amended or supplement Schedule
I’s hereto and UCC Financing Statements with the appropriate authorities to
reflect additional Participants or assignees of any Participant;
 
(d) Agents agree, to the extent that Agents have actual knowledge thereof, to
give Participant reasonably prompt notification of the occurrence of any
material event of default under the Financing Documents (any such material event
of default or event being referred to herein as a “Default”);
 
(e) Upon the occurrence of a Default, Agents may, with the prior written consent
of the holders of a majority in outstanding principal of the Notes, which
consent shall not be unreasonably withheld, delayed or conditioned, determine a
course of action, if any, to be taken to cure such Default or otherwise protect
or enforce the rights of the Agents and Participants. Each decision concerning
the course of action to be followed shall be made by Agents, with the prior
written consent of the holders of a majority in outstanding principal of the
Notes, which consent shall not be unreasonably withheld, delayed or conditioned;
 
(f) Upon the occurrence of a Default, Agents may, with the prior written consent
of the holders of a majority in outstanding principal of the Notes, which
consent shall not be unreasonably withheld, delayed or conditioned, proceed, as
agent for the parties hereto, to use any legal remedies at their disposal to
collect the Financing. The selection of such remedies and the manner of exercise
of its rights shall be as determined by Agents, with the prior written consent
of the holders of a majority in outstanding principal of the Notes, which
consent shall not be unreasonably withheld, delayed or conditioned. All sums
received by Agents on account of the Financing in any collection proceedings
shall, after deducting the charges and expenses thereof paid or to be paid by
Agents, be paid within two (2) business days, pro rata, to Participants;
 
(g) All payments made by any party hereto shall be made in federal or other
immediately available funds, unless otherwise agreed by the parties; and
payments required to be made by any party may be delayed by such party until it
is in possession of cleared, immediately available funds; and
 
(h) An Agent may resign at any time upon thirty (30) days prior written notice
to the Participants, in which case the Participants may choose to select one or
more replacement Agent(s) upon vote of the holders of the majority of the
outstanding Participation Amount.
 
 


 
 
3. Application of Payments and Expenses. Agents shall remit to Participants if,
as and when Agents shall have finally collected the same, Participant’s Pro Rata
share of all principal and interest payments made by Borrower with respect to
the Financing after the date hereof, provided, however, interest payments to
Participant shall be as set forth in Section 3 hereunder. Any and all loss or
losses with respect to the Financing shall be borne by Participants on a pro
rata basis. All out-of-pocket expenses incurred by Agents in the servicing and
administration (including all costs of collection) of the Financing shall be
shared by and Participants on a pro rata basis.
 
4. Liability and Representation. Participant acknowledges that neither Agents
nor any of their officers, directors, employees or agents shall be liable for
any action taken hereunder or under the terms of the Financing, or in connection
herewith or therewith, unless caused by their lack of good faith or willful
misconduct. Agents shall not be responsible for any recitals, statements,
representations or warranties contained in or in any instruments, agreement or
other documentation in connection with the Financing or thereby contemplated or
for the execution, effectiveness, genuineness, validity or enforceability
thereof, or be required to make any inquiry concerning the performance or
observance of any of the terms, provisions or conditions thereof.
 
Participant acknowledges that counsel to Borrower has served as counsel to
Borrower only, and such representation has not been and will not be relied upon
by Participant.
 
5. Assignment. In the event Participant desires to assign its Notes and rights
hereunder, it shall deliver a written notification (the “Notification”) to
Agents, which shall include (i) the identity of the proposed assignee, (ii) a
complete and accurate description of the price, terms and conditions of such
proposed assignment and (iii) the written assumption by assignee in form and
substance satisfactory to Agents and Borrower’s counsel whereby the assignee has
assumed all of the obligations and undertakings of Participant under this
Agreement, together with such opinions of counsel and other supporting
documentation as Agents or Borrower’s counsel may reasonably require.
Participant may not assign all or any part of its Participation if such
assignment has been objected to in writing within ten (10) days after the date
of the Notification. Any assignment made or purported to be made in violation of
this Section shall be void ab initio and of no force and effect. As used herein
the term “assign” shall mean sell, assign, transfer or otherwise dispose of any
interest in the Participation.
 
6. Setoff. If Participant realizes any proceeds or monies from Borrower or
holds, attaches or sets off any deposits or credits of Borrower, Participant
shall immediately pay to Agents the entire amount thereof (without any deduction
for any reason, including without limitation other obligations, if any, of
Borrower to Participant) for application to the Financing.
 
7. Contribution. In the event that, at any time, Agents or Participant shall be
sued or threatened with suit by a trustee, receiver, assignee or similar
fiduciary on account of any alleged unlawful or voidable preference or
fraudulent transfer alleged to have been received from Borrower on account of
the Financing, or any transaction relating thereto, then upon the occurrence of
any such event, any monies paid in satisfaction or compromise of such suit,
claim or demand, or in satisfying any prior lien asserted with respect to any of
the collateral and all expenses, costs and attorneys’ fees incurred by any such
party shall be paid by Participants on a pro rata basis.
 
8. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed given upon mailing by depositing the same in the U.S. mail,
first class postage prepaid, and addressed to the party being notified at its
Notice Address set forth at the beginning of this Agreement or on Schedule I
hereto.
 
9. Authorization; Applicable Laws; Headings; Binding Effect; Entire Agreement;
Counterparts. Agents, Borrower and Participants hereby represent that each is
authorized to execute this Agreement and to participate in the Financing upon
the terms stated herein and in the Financing Documents. This Agreement shall
inure to and be binding upon the successors and permitted assigns of the parties
hereto, and shall be construed in accordance with the laws of the State of
Nevada. The headings contained herein are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement effective upon
execution of a counterpart hereof on behalf of each party hereto.
 
10. Other Participants. Participants acknowledge that other holders of the Notes
may become parties hereto from time to time by executing a copy of this
Agreement, which shall be cosigned by Agents, without any further action by the
Participants then a party to this Agreement.
 
 


 
IN WITNESS WHEREOF, Borrower, Agents and each Participant have caused this
Agreement to be executed by their duly authorized officers as of the date first
above written, each as a sealed instrument.
 
 
 
PARTICIPANTS:
BORROWER:
 
 
 
FLUOROPHARMA MEDICAL, INC.
____________________________________
 
 
 
 
By: __________________________________
 
 
____________________________________
 
 
 
 
AGENTS:
 
 
____________________________________
 
 
_____________________________________
 
 
 
 
____________________________________
 
 
_____________________________________
 
 

 
 
 


 

 
SCHEDULE I
 
 
 
Name of Lender
 
Lender’s Address
 
Principal Amount of Note Due Lender
 
 
 
$__________
 
 
 
$__________
 
 
 
$__________
 
 
 
$__________
 
TOTAL
 
 
$__________
 

 
 
 

